Per Curiam.
Complaints charging defendants with violating the Sunday closing ordinance of the city of Bloomington (Bloomington City Code, c. 186) were dismissed by order of the Hennepin County Municipal Court upon the ground that the ordinance was so vague and uncertain as to offend the constitutional requirement of due process. See, State v. Target Stores, Inc. 279 Minn. 447, 156 N. W. (2d) 908.
As we have recently held in State v. Thomas, 279 Minn. 326, 156 N. W. (2d) 745, defendants’ motion to dismiss the attempted appeal by the city must be granted, for an appeal of right is not authorized by Minn. St. 632.11. Nor, as urged by the city, is such an appeal authorized by Rule 103.03(f), Rules of Civil Appellate Procedure.
Appeal dismissed.